DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Amendment to the Specification is acceptable and will be entered.
Response to Arguments
3.	Applicant’s arguments, see pages 10-18, filed December 10, 2021, with respect to the 35 USC 103 rejection of Claims 1-6, 8-9, and 11-15 have been fully considered but they are not persuasive.
Applicant argues that Gauger fails to teach a suction lifter/cup that is not recessed within an aperture in the suction plate/suction surface.  Applicant is directed to Figs. 2-4 that clearly show the suction head (15) as being recessed in the suction plate (7);  Note: Although the suction head is not identified with a reference character in Figs. 3-5, this recessed structure is clearly the suction head (15), as described in paragraphs [0051]-[0058], and as shown in Figs. 1-2).  These particular drawing (i.e., Figs. 2-4) were specifically called out in the rejection: “While it appears that Gauger shows the suction lifter (9) extending through an aperture located in the suction plate/surface (19, (Fig. 5) and becoming recessed within the apertures in the suction plate/surface (Figs. 2-4), Gauger does not explicitly recite this feature.” (Emphasis added).  Because Gauger does not explicitly describe in words that the suction head (15) is recessed into the suction plate, the rejection relies on Knook for this specific teaching.  Moreover, Applicant’s arguments directed to Figs. 6-8 and 11 as not teaching this claimed feature are not relevant because Figs. 1-5 are directed to a first embodiment of the invention, while Figs. 6-8 and 11 are directed to additional embodiments, and the fact that these additional embodiments may not the first embodiment, as shown in Figs. 1-5, does, in fact, show the suction (15) being recessed in the suction plate (7), i.e., see Figs. 2-4.
Applicant further argues that Knook fails to teach suction lifter/cup units (51) that move during operation (See Applicant’s Response page 13-14).  Applicant is directed to Claim 7 of Knook, which recites: 
“An apparatus for unstacking preformed products from a stack, which products have a planar surface comprising: at least one suction assembly comprising a suction cup of flexible material and a suction tube connected to the suction cup, the suction assembly connected to a suction source, with the suction cup positioned to engage a single product of the stack at a planar surface thereof so as to apply a suction force to the single product through the suction cup and suction tube of the suction assembly, the suction cup including a mouth with an opening located in a plane which, upon engaging the single product of the stack, is substantially parallel to the planar plate, the suction cup of the suction assembly movable in a direction perpendicular to the plane of the suction cup mouth, and a planar plate operatively connected to the suction assembly, such that the suction cup is adjustable relative to the planar plate in a direction perpendicular to the planar plate, the planar plate having a passage opening for the suction assembly, the passage opening being substantially parallel to the plane of the suction cup mouth opening, wherein the passage opening has a circumference that is greater than the greatest circumference of the suction cup mouth, such that upon the application of suction through the suction assembly to the product, the product is pulled against the planar plate.” 

(Emphasis added).   As additional proof that Knook teaches a suction lifter/cup that is movable relative to the plate, see the response filed August 7, 2019 in Knook, in which the patent owner’s representative stated “The new claims, for example claim 12, now recites that the suction tube is operatively connected to the planar plate such that it is movable relative to the planar plate in a direction perpendicular to the planar plate. In other words the disclosure is essentially the ability to move a suction tube one way or another in its longitudinal direction”.   Because the suction tubes must be connected to the suction cups in order for the suction cups 
Applicant further argues that Knook fails to teach a suction plate because the openings (56) are merely openings and no suction is applied to these holes.  While Applicant is correct that no suction is applied to any of Knook’s openings (instead the suction is applied to the suction cups via suction tubes (54)), the structure (55) is a clearly a plate, and because the overall device is used to suction an article from a stack, it is not improper to name the structure (55) a “suction plate”.  Moreover, the fact that none of the openings transmit a suction to the article to be lifted is immaterial because Knook is not being relied upon in the rejection for this teaching.  Instead, Gauger is being relied upon for teaching the claimed suction plate (7) and Knook is merely being used to show/confirm that a suction lifter/cup can be movably mounted relative to the plate.   As such, the modification of Gauger by Knook  does not need to examine the overall rationale/reason as to why and how Knook removes articles from a stack with a suction plate that does not have additional suction openings, but instead the rejection need only provide a rationale as to why it is obvious to include a movable suction lifter cup that can be recessed into the suction plate/plate, which it to provide a better adherence of the article to the suction plate/plate, which is taught in Knook (C2, L1-62).  
In further response to Applicant’s arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 
For at least these reasons, the 35 USC 103 rejection of Claims 1-6, 8-9 and 11-15.

4.	Applicant did not address the 35 USC 103 rejection of Claim 10.  As such, this rejection is also maintained. 
5.	Applicant presents new Claims 16-20 for examination,  New Claim 16 is an independent claim directed to a vacuum plate lifting system, and includes the exact same limitations of independent Claim 1, but with the added limitation “the airflow suction system comprising at least one channel”.  Because limitations from the specification are not read into the claims, any structure that is a passage or conduit may be construed to be a “channel”.  As such, the suction line (26) that supplies the air suction chambers (20) as shown in Fig. 6, or the suction line (29) that supplies the suction chamber (27) as shown in Fig. 7, can be construed to be the claimed “channel”.  Accordingly, the current 35 USC 103 rejection is modified to include new independent Claim 16.  In addition, new Claim 17 has the same scope as Claim 2; new Claim 18 has the same scope as Claim 5; Claim 19 has the same scope as the combination of Claims 8-9; and new Claim 20 has the same scope as Claim 10.  Accordingly, the 35 USC 103 rejections have been modified to include new Claims 17-20.  

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al., US 2001/0015520 (cited by Applicant) in view of Knook, US 10,858,207.
With regard to Claims 1, 4, 11, and 16, Gauger discloses a vacuum lifting plate system and method (Figs. 1-31, [0051]-[0083]) that includes a vacuum lifter apparatus (1, Figs. 1-7) and a control system for controlling the vacuum lifter apparatus during lifting of sheet material articles ([0053], [0056]-[0059], wherein each of these paragraphs describe a controllable subcomponent of the lifter apparatus including a suction lifter (15), thereby at least implying a complete control system to coordinate the operations involving these subcomponents), the vacuum lifter apparatus comprising:
a horizontal suction plate/surface (7, Figs. 1-4; 19, Fig. 5, [0051]-[0052]) that is oriented downward towards the article to be lifted for making planar contact with an upper surface of the article to be lifted (Figs. 3-6);
an airflow suction system for conveying vacuum air pressure to the suction lifting plate/surface (20, 21, 22, 23, Figs. 6, 6A, [0059]), the airflow suction system comprising at least one air channel (26, 25, 20, Figs 6 and 6A; 29, 27, Fig. 7);
a suction lifter (9, Figs. 1-5,[0053]-[0059]) located proximate an edge of the suction plate, the lifter having a downwardly oriented suction cup (15); and 
a suction cup actuation system including an actuator (13, 14, [0053]); 
wherein the device is operated and the method includes the steps of:
using the control system to lower the suction cup to contact the article (Fig. 1);
applying air suction to the suction cup to raise a local area of the article (Fig. 2);
raising/keep raised the suction cup while vacuum air pressure is applied to the suction plate/surface (Figs. 2-4).
While it appears that Gauger shows the suction lifter (9) extending through an aperture located in the suction plate/surface (19, (Fig. 5) and becoming recessed within the apertures in the suction plate/surface (Figs. 2-4), Gauger does not explicitly recite (in words) this feature.  Knook discloses a vacuum lifter apparatus/ system and method (Figs. 1-2, C3, L12 – C5, L5) that includes a perforated suction plate/surface (55) having multiple, vertically-moving suction lifters/cups (51) that extend through apertures (56) in the suction plate/surface, wherein the suction lifters/cups are moved adjacent to the article (2) to be removed (C4, L4-57; Note if Knook’s device were oriented in a downward direction, the suction cups would be lowered relative to the article), and when a vacuum is applied, the suction cups are moved to be planar with the suction surface, i.e., recessed within the apertures (C3, L23-42: Note: because the size of the apertures (56) is large enough to accommodate the greatest circumference of the mouth of the suction cup, the suction cups would also move to be planar with the suction plate/surface in order for the product to be pulled against the plate (55) with the suction cup mouth being recessed into the aperture (56)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Gauger to include suction lifters/cups that can be moved to be flush with the suction plate/surface because it would allow for better adherence of the product to the suction plate especially if the articles are slightly askew, less damage to the article, and proper positioning, as taught by Knook (C2, L1-62). 
With regard to Claims 2 and 17, Gauger discloses a vertically oriented slideable member (14) to which the suction cup (15) is mounted.
With regard to Claim 3, Gauger discloses that the control system independently controls the suction cup actuator ([0053]) and the source of suction to the cup ([0059]).
With regard to Claims 5, 6, 12, and 18, Gauger fails to teach a lifter actuation system for moving the vacuum lifter apparatus.  Knook discloses a lifter actuation system and mount (5, 58, 59 Figs. 1-2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to include a lifter actuation system because it would allow the vacuum lifter apparatus to be moved relative to the articles in several directions, as taught by Knook  (C4, L26-30), thereby increasing the capabilities of the system to be used with different articles and/or different places since the vacuum lifter apparatus can be moved independently of the articles. 
With regard to Claims 8-9, 13-15, and 19, Gauger discloses that the suction plate is composed of adjacent suction modules, some that are closer to the suction lifter, and which are sequenced by the control system ([0059], Figs. 6, 6A).

8. 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger in view of Knook, as applied to Claims 1 and 16, respectively, and further in view of Strass, US 10,377,583.  While Gauger discloses that the suction cup actuator includes a vertically oriented slideable member, Gauger fails to teach a spring-biased bellows type actuator.  Strass discloses a vacuum plate lifting system (Figs. 1-9, C3, L32 – C7, L53) having a vacuum lifter apparatus (22), wherein the vacuum lifter apparatus includes several different types of suction lifters/cups (Figs. 6-8, C5, L62 – C6, L65) including spring biased (Fig. 7) and bellows (Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, to modify the Gauger/Knook vacuum lifter apparatus to .     

Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2011/0121590 and US 2017/0225323 show vacuum plate lifting systems having one or more of the claimed features.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652